976 So. 2d 84 (2008)
James Edward GIBSON, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-3055.
District Court of Appeal of Florida, Third District.
February 20, 2008.
James Edward Gibson, in proper person.
Bill McCollum, Attorney General, for appellee.
Before WELLS, ROTHENBERG, and SALTER, JJ.
SALTER, J.
This is an appeal of an order summarily denying a motion under Florida Rule of Criminal Procedure 3.800(a). The motion alleges in paragraph five that the appellant is entitled to credit for time served in the total amount of 300 days. In paragraph six, the appellant alleges that the Department of Corrections' records reflect a credit for time served in the amount of 320 days. The motion, on its face, demonstrates no basis for relief. The trial court's summary denial was correct.
Affirmed.